Entered: October 1st, 2019
                                Case 17-20409     Doc 74   Filed 10/01/19    Page 1 of 4
Signed: September 30th, 2019

SO ORDERED




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF MARYLAND

              In re:                                        *

              TRACY N LOVE                                  *      CASE NO.: 17-2-0409-TJC
                                                                   (Chapter 13)
                       Debtor                               *

              *           *     *      *      *      *      *

                                                            *
              ALLY FINANCIAL INC.
                Movant                                      *

                  v.                                        *

              TRACY N LOVE                                  *

                       Respondent                           *

              *           *     *      *    *    *   *    *    *   *     *                       *       *
                                    CONSENT ORDER MODIFYING AUTOMATIC STAY
                                Upon consideration of the Motion Seeking Relief From Automatic Stay and to

              Reclaim Property filed by ALLY FINANCIAL INC., the Movant, with regard to the vehicle

              subject to its purchase money security interest, namely one 2014 Chevrolet Cruze, serial number

              1G1PA5SG5E7335068; and Movant and the Respondent, Tracy N Love, having agreed to the

              terms of this Consent Order; it is, by the United States Bankruptcy Court for the District of

              Maryland,
               Case 17-20409      Doc 74     Filed 10/01/19    Page 2 of 4




       ORDERED, that the Automatic Stay be, and it hereby is, terminated to allow Movant

to exercise and enforce its state law and contractual rights and remedies with regard to the

above-described vehicle; and it is further

       ORDERED, that Movant shall dispose of said vehicle in a commercially reasonable

manner and shall pay any surplus sale proceeds to the Respondent; and it is further

       ORDERED, that Movant shall not exercise or enforce its state law and contractual

rights and remedies with regard to the vehicle if Respondent does the following:
       a.      Cures the post petition arrearages in the amount of $2,269.50 and makes the

monthly contractual post petition payments for September 2019 through February 2020 by

paying Movant $741.40 by September 10, 2019, by paying Movant $741.40 by October 12,

2019, by paying Movant $741.40 by November 15, 2019, by paying Movant $741.40 by

December 15, 2019, by paying Movant $741.40 by January 15, 2020, and by paying Movant

$741.40 by February 15, 2020; and

       b.      Resumes regular monthly contractual post petition payments of $363.15 each

to Movant, commencing 3/15/20 and continuing on the 15th day of each consecutive

following month until the full amount owed under the contract for purchase of the vehicle

has been paid; and

       c.      Pays Movant’s counsel fees of $506.00 by paying Movant $506.00 by

4/01/20; and

       d.      Maintains a policy of comprehensive physical damage property insurance on

the aforesaid vehicle which protects Movant’s interests therein and provides Movant with

proof of the same by 9/15/19 and within ten days of any subsequent request thereof.

       AND IT IS FURTHER ORDERED, that if the Respondent fails to make any of the

payments described above in full and on time, or fails to provide Movant with proof of
insurance or maintain such insurance, as described in paragraph d above, then Movant may
                Case 17-20409      Doc 74     Filed 10/01/19     Page 3 of 4




immediately exercise and enforce its state law and contractual rights and remedies with

regard to the vehicle without further proceedings in this Court after filing a notice of any

such default and serving the same on the Respondent and the Respondent’s counsel, giving

the Respondent ten days from the date of such notice to cure such default (limited to one

such notice),

         AND IT IS FURTHER ORDERED, that if the Respondent’s Chapter 13 case is

dismissed or converted to Chapter 7, then Movant may immediately exercise and enforce its
state law and contractual rights and remedies with regard to the vehicle, without further

proceedings in this Court, unless all defaults in payments are immediately and fully cured.

         AND IT IS FURTHER ORDERED, that the Respondent having waived the

application of F.R.Bankr.P. 4001(a)(3), this Order shall be enforceable on the date of its

entry.
     The undersigned hereby agree to the terms of the foregoing Consent Order Modifying
Automatic Stay.


/s/ Edward C. Christman, Jr.____              /s/ MICHAEL J. KLIMA, JR
Edward C. Christman, Jr.                      MICHAEL J. KLIMA, JR. #25562
810 Gleneagles Ct Ste 301                     8028 Ritchie Highway
                                              Suite 300
Towson, MD 21286                              Pasadena, MD 21122
410-494-8388                                  (410)768-2280
Attorney for Debtor/                          Attorney for Movant
Respondent                                    Attorney File No.: 19-38130-0


        I HEREBY CERTIFY that the terms of the copy of the Consent Order submitted to
the Court are identical to those set forth in the original Consent Order; and the signatures
represented by the /s/ on this copy reference the signatures of consenting parties on the
original Consent Order.


                                              /s/ Michael J. Klima, Jr.
                                              MICHAEL J. KLIMA, JR.


                                               3
            Case 17-20409        Doc 74    Filed 10/01/19   Page 4 of 4




cc:   Michael J. Klima, Jr., Esquire
      8028 Ritchie Highway
      Suite 300
      Pasadena, MD 21122

      Tracy N Love
      12524 Mirkwood Lane
      Waldorf, Maryland 20601

      Edward C. Christman, Jr., Esq.
      810 Gleneagles Ct Ste 301
      Towson, MD 21286

      Nancy L. Spencer Grigsby, Trustee
      Chapter 13 Trustee
      185 Admiral Cochrane Dr.
      Suite 240
      Annapolis, MD 21401

                                       End of Order




                                            4
